United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
R.L., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Springfield, MA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 09-491
Issued: September 11, 2009

Case Submitted on the Record

DECISION AND ORDER
Before:
DAVID S. GERSON, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On December 10, 2008 appellant filed a timely appeal from an October 23, 2008 decision
of the Office of Workers’ Compensation Programs denying an additional schedule award.
Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of this
case.
ISSUE
The issue is whether appellant has more than two percent right leg permanent
impairment, for which he received a schedule award on December 7, 2004.
FACTUAL HISTORY
Appellant filed a traumatic injury claim (Form CA-1) alleging that he sustained injuries
on September 7, 2002 when he was hit by a truck while walking to his car. The Office accepted
the claim for a right knee sprain. Appellant returned to work in a limited-duty position.
In a report dated April 22, 2003, Dr. Martin Luber, an attending orthopedic surgeon,
found that appellant had reached maximum medical improvement, with ongoing medial

compartment changes and right knee pain. He stated that appellant’s “permanent partial
disability secondary to his right knee MCL [medial collateral ligament] strain, patellofemoral
arthrosis, would be rated at approximately 10 percent.” An Office medical adviser reviewed the
medical evidence on October 24, 2004 and found that appellant had two percent right leg
permanent impairment based on right knee pain.
By decision dated December 7, 2004, the Office issued a schedule award for a two
percent permanent impairment to the right leg. The period of the award was 5.76 weeks
commencing April 22, 2003.
On January 24, 2008 appellant submitted a claim for compensation (Form CA-7) and
checked “schedule award.” He submitted a December 7, 2007 report from Dr. Luber, who noted
intra-articular effusion, flexion range of motion to approximately 125 to 130 degrees, and “2+
gapping to his right knee MCL.” As to permanent impairment, Dr. Luber concluded that, under
the American Medical Association, Guides to the Evaluation of Permanent Impairment, the
“permanent and partial ratings for a right knee MCL injury and associated patellofemoral
arthrosis, permanent impairment rating would be 10 percent.”
The Office referred the case to an Office medical adviser for review. In a report dated
May 6, 2008, the Office medical adviser noted that Dr. Luber again had assigned 10 percent
impairment rating, as he had in the April 22, 2003 report. The medical adviser stated that the
A.M.A., Guides provided no formal impairment rating for the conditions described by Dr. Luber.
As to the physical examination, the medical adviser indicated that the only change from 2003
was the reported knee effusion and a slight decrease in right knee flexion. The medical adviser
opined that there was no evidence to show an increase in the two percent permanent impairment
previously awarded.
By decision dated October 23, 2008, the Office determined that appellant was not entitled
to an additional schedule award.
LEGAL PRECEDENT
Section 8107 of the Federal Employees’ Compensation Act provides that, if there is
permanent disability involving the loss or loss of use of a member or function of the body, the
claimant is entitled to a schedule award for the permanent impairment of the scheduled member
or function.1 Neither the Act nor the regulations specify the manner in which the percentage of
impairment for a schedule award shall be determined. For consistent results and to ensure equal

1

5 U.S.C. § 8107. This section enumerates specific members or functions of the body for which a schedule
award is payable and the maximum number of weeks of compensation to be paid; additional members of the body
are found at 20 C.F.R. § 10.404(a).

2

justice for all claimants the Office has adopted the A.M.A., Guides as the uniform standard
applicable to all claimants.2
ANALYSIS
On appeal, appellant contends that his impairment rating should be 10 percent not 2
percent. While Dr. Luber found that under the A.M.A. Guides appellant had 10 percent right leg
impairment, he did not provide any explanation or medical rationale supporting the rating. The
medical evidence necessary to support a schedule award includes a physician’s report that
provides a detailed description of the impairment.3 It is not clear how Dr. Luber applied the
A.M.A., Guides in this case. As to range of motion, for example, Table 17-10 provides a 10
percent leg impairment for loss of knee flexion, but only if the measured flexion is less than 110
degrees.4 The reported flexion of 125 to 130 degrees does not result in impairment under Table
17-10. Dr. Luber did not identify any other specific table under the A.M.A., Guides, or provide a
sufficiently detailed description of appellant’s impairment that would support a finding of greater
than two percent right leg impairment. The Board accordingly finds that Dr. Luber’s opinion is
of diminished probative value to the issue presented.
The Office medical adviser also opined in his May 6, 2008 report that Dr. Luber did not
establish an additional permanent impairment to the right leg. He stated that the A.M.A., Guides
do not provide a specific impairment rating for the described conditions. There is no rationalized
medical opinion showing a permanent impairment greater than the two percent appellant
received on December 7, 2004. Therefore the Office properly denied an additional schedule
award in this case.
CONCLUSION
The Board finds the evidence does not establish more than two percent right leg
permanent impairment.

2

A. George Lampo, 45 ECAB 441 (1994).

3

See James E. Jenkins, 39 ECAB 860 (1988); Federal (FECA) Procedure Manual, Part 2 -- Claims, Schedule
Awards and Permanent Disability Claims, Chapter 2.808.6(c) (August 2002).
4

A.M.A., Guides 537, Table 17-10.

3

ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated October 23, 2008 is affirmed.
Issued: September 11, 2009
Washington, DC

David S. Gerson, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

4

